SAUL A. FOX, MERCURY ASSETS, LLC, and MERCURY TRUST, on behalf of themselves and derivatively on behalf of FOX PAINE & COMPANY, LLC, Plaintiffs/Counterclaim Defendants-Below, Appellants,
v.
W. DEXTER PAINE, III, Defendant/Counterclaim Plaintiff-Below, Appellee.
No. 79, 2009.
Supreme Court of Delaware.
Submitted: September 30, 2009.
Decided: October 1, 2009.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
Carolyn Berger, Justice
This 1st day of October 2009, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its Memorandum Opinion of January 22, 2009 and its Order of February 5, 2009;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Chancery Court be, and the same hereby is, AFFIRMED.